Exhibit 10.7

LOGO [g33198g26v03.jpg]

PERSONAL AND CONFIDENTIAL

March 17, 2010

Mr. Bob Fishman

NCR Corporation

Dear Bob:

I am pleased to present you with an offer of promotion to Senior Vice President
and Chief Financial Officer, effective March 14, 2010 (your “Appointment Date”).
The appointment and the following terms are subject to your acceptance of this
offer.

 

POSITION:    Senior Vice President and Chief Financial Officer REPORTS TO:   
Bill Nuti, Chief Executive Officer APPOINTMENT DATE:    March 14, 2010 BASE
SALARY:    Your annual base salary will be US$400,000 per year, commencing as of
your Appointment Date. You will be paid on a bi-weekly pay schedule, one week in
arrears. MANAGEMENT INCENTIVE PLAN FOR EXECUTIVE OFFICERS:    You will be
eligible to participate in NCR’s Management Incentive Plan (“MIP”) for the full
2010 calendar year, which provides year-end incentive awards based on the
success of NCR in meeting annual performance objectives. You will be eligible
for a target incentive award of 100% of your base salary, with a maximum
potential payout of 200% of your base salary. You will also be eligible for an
additional award of 10% of your base salary based on the achievement of customer
success objectives. Each of these award opportunities will be based upon
performance objectives established by the Compensation and Human Resource
Committee of the NCR Board of Directors (the “Committee”), and are subject to
the Committee’s discretion. EQUITY AWARD:    Subject to your acceptance of this
offer, you will receive a promotional equity grant with a total value of
US$600,000, to be delivered in Performance-Based Restricted Stock Units, as
described below. The effective date of the grant (“Equity Effective Date”) will
be determined per standard Company practice, but in no event shall this date be
prior to your Appointment Date. CHANGE IN CONTROL:    You will continue to be
eligible to participate in NCR’s current Change in Control Severance Plan for
Executive Officers in a Tier II position.



--------------------------------------------------------------------------------

Bob Fishman

March 17, 2010

Page 2

 

   Subject to the terms and conditions of that plan, in the event of a qualified
termination of employment following a Change-In-Control (as defined in the
plan), you will receive a severance benefit of two times your base salary and
bonus. This plan is subject to amendment or termination by NCR in accordance
with the terms of the plan. EXECUTIVE MEDICAL/ FINANCIAL PROGRAMS:    Beginning
in 2010, and subject to NCR’s continuation of the programs, you will be eligible
to participate in the Executive Medical Exam Program and the Executive Financial
Planning Program. The Executive Medical Exam Program currently provides up to
US$5,000 on an annual basis for progressive, diagnostic analysis by NCR’s
provider of choice. The Executive Financial Planning Program currently provides
an annual payment of US$12,000, less all applicable taxes, to be used for an
executive’s individual financial planning needs. Each of these programs is
subject to amendment or termination by NCR.

Your future annual performance and compensation, including any future equity
awards, will be assessed and determined each year by the Committee, and are
subject to approval by the NCR Board of Directors.

Additional information on the offer components is included in Appendix A and
Appendix B, which are incorporated by reference into this letter.

This letter reflects the entire agreement regarding the terms and conditions of
your employment. This letter, together with the terms and conditions of any
equity grant agreements you have previously accepted, supersedes and completely
replaces any prior oral or written communication on this subject and your equity
awards. This letter is not an employment contract, and should not be construed
or interpreted as containing any guarantee of continued employment or employment
for a specific term. The employment relationship at NCR is by mutual consent
(employment-at-will), and the Company or you may discontinue your employment
with or without cause at any time and for any reason or no reason. You
acknowledge and agree that your employment with NCR is “at will” and that you
may be terminated by NCR at any time, with or without cause.

Bob, I am excited about the contributions, experience and knowledge you have
brought to NCR and will continue to bring to NCR in the future. We have
assembled some of the best professionals in the industry and are convinced that
your expertise will help us further enhance the Company’s reputation. Please
indicate your acceptance of this offer, including the terms and conditions in
Appendices A and B, by signing below and returning to Andrea Ledford.

Sincerely,

William R. Nuti

Chairman of the Board,

Chief Executive Officer and President

 

/s/ Robert Fishman

    

3/17/2010

   Agreed and Accepted      Date   



--------------------------------------------------------------------------------

Bob Fishman

March 17, 2010

Page 3

 

Robert Fishman



--------------------------------------------------------------------------------

APPENDIX A

Incentive Plan Awards (MIP, RfR, SCP, Equity, etc.) – All NCR incentive plans
are designed to address the conditions of an ever-changing marketplace, and the
company can not make definitive representations concerning the continuation of
format or the size of individual awards under the plans. NCR reserves the right
to modify or cancel, to the extent permissible under local laws and regulations,
each such plan and its terms at any time, at NCR’s sole discretion.

Annual Performance Assessment – Your annual performance and compensation,
including any future equity awards, will be assessed and determined in Q1 of
each year.

Promotional Equity Award –

 

  •  

Performance-Based Restricted Stock Units: On the Equity Effective Date, NCR will
grant you Performance-Based Restricted Stock Units (the “Units”) (each of which
represents a single share of NCR common stock) with a value of $600,000 US
Dollars. The actual number of Units will be determined by taking the value of
the award and dividing it by the average closing price of NCR stock during the
twenty (20) trading days immediately prior to but not including the Equity
Effective Date. The result shall be rounded to the nearest whole unit. The Units
are subject to a performance term to be determined by the Committee within the
first 90 days of 2010. The Units may also be subject to an additional time-based
vesting term commencing the day after the end of the performance term, as
determined by the Committee. The number of shares payable upon the vesting of
the Units is based on NCR’s performance over the performance term, as determined
through the achievement of NCR’s non-pension operating income (NPOI), or such
other term(s) or measure(s) as may be established by the Committee. Based on
actual company performance and upon certification by the Committee of such
performance, you can earn the targeted number of shares (100%). The Units will
vest after the end of any and all performance and additional vesting terms, and
after certification of the Committee, provided you are still employed by NCR at
that time. The Units will also be subject to standard terms and conditions
determined by the Committee.

Your equity awards will be issued under the terms of NCR’s Stock Incentive Plan,
which is administered by Fidelity Investments®. The specific terms and
conditions relating to the awards will be outlined in the award agreements
contained on Fidelity’s website. Within several weeks of your Equity Effective
Date, your grant should be loaded to Fidelity’s system. You can access your
grant at www.netbenefits.fidelity.com. Please review the grant information
carefully, including the grant agreement, and indicate your acceptance by
clicking on the appropriate button. If you have questions about your shares,
call the Fidelity Stock Plan Services Line at 1-800-544-9354. For questions that
Fidelity is unable to answer, contact NCR by e-mail at
global.compensation@ncr.com.

Non-Competition – By accepting this offer of employment, you agree that during
your employment with NCR and for a twelve (12) month period after termination of
your NCR employment (or if applicable law mandates a maximum time that is
shorter than twelve (12) months, then for a period of time equal to that shorter
maximum period), regardless of the reason for termination, you will not yourself
or through others, without the prior written consent of the Chief Executive
Officer of NCR: (a) render services directly or indirectly to, or become
employed by, any “Competing Organization” (as defined in this paragraph) to the



--------------------------------------------------------------------------------

extent such services or employment involves the development, manufacture,
marketing, advertising, sale or servicing of any product, process, system or
service which is the same or similar to, or competes with, a product, process,
system or service manufactured, sold, serviced or otherwise provided by NCR, its
subsidiaries or affiliates, to its customers and upon which you worked or in
which you participated during the last two (2) years of your NCR employment;
(b) directly or indirectly recruit, hire, solicit or induce, or attempt to
induce, any exempt employee of NCR, its subsidiaries or affiliates, to terminate
his or her employment with NCR, its subsidiaries or affiliates or otherwise
cease his or her relationship with NCR, its subsidiaries or affiliates; or
(c) solicit the business of any firm or company with which you worked during the
preceding two (2) years while employed by NCR, including customers of NCR, its
subsidiaries or affiliates. For purposes of this letter, “Competing
Organization” means any organization identified as a Competing Organization by
the Chief Executive Officer of NCR for the year in which your employment with
NCR terminates, and any other person or organization which is engaged in or
about to become engaged in research on or development, production, marketing,
leasing, selling or servicing of a product, process, system or service which is
the same as or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR to its customers. The
list of Competing Organizations identified by the Chief Executive Officer for
2009, which remains in effect until an updated list is approved, is set forth in
Attachment A to this letter.

Confidentiality and Non-Disclosure – You agree that during the term of your
employment with NCR and thereafter, you will not, except as you deem necessary
in good faith to perform your duties hereunder for the benefit of NCR or as
required by applicable law, disclose to others or use, whether directly or
indirectly, any “Confidential Information” regarding NCR. “Confidential
Information” shall mean information about NCR, its subsidiaries and affiliates,
and their respective clients and customers that is not available to the general
public or generally known in the industry and that was learned by you in the
course of your employment by NCR, including (without limitation): (i) any
proprietary knowledge, trade secrets, ideas, processes, formulas, sequences,
developments, designs, assays and techniques, data, formulae, and client and
customer lists and all papers, resumes, records (including computer records);
(ii) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers;
(iii) information regarding the skills and compensation of other employees of
NCR, its subsidiaries and affiliates; and (iv) the documents containing such
Confidential Information; provided, however, that any provision in any grant or
agreement that limits disclosure shall not apply to the extent such information
is publicly filed with the Securities and Exchange Commission. You acknowledge
that such Confidential Information is specialized, unique in nature and of great
value to NCR, and that such information gives NCR a competitive advantage. Upon
the termination of your employment for any reason whatsoever, you shall promptly
deliver to NCR all documents, slides, computer tapes, drives, storage devices,
disks and other media (and all copies thereof) containing any Confidential
Information. You will also ensure that after termination of your employment you
retain no Confidential Information in computers or devices belonging to you, and
will advise NCR if you do have Confidential Information in such locations.

Breach of Restrictive Covenants – You acknowledge and agree that the time,
territory and scope of the post-employment restrictive covenants in this letter
(the non-competition, non-solicitation, non-hire, confidentiality and
non-disclosure covenants are hereby collectively referred to as the “Restrictive
Covenants”) are reasonable and necessary for the protection of NCR’s legitimate
business interests, and you agree not to challenge the reasonableness of such
restrictions. You further acknowledge and agree that you have had a full and
fair opportunity to be represented by counsel in this matter and to consider
these restrictions prior to your execution of this letter. You further
acknowledge and agree that



--------------------------------------------------------------------------------

you have received sufficient and valuable consideration in exchange for your
agreement to the Restrictive Covenants, including but not limited to your
salary, equity awards and benefits as described in this letter, and all other
consideration provided to you under the terms of this letter. You further
acknowledge and agree that if you breach the Restrictive Covenants, NCR will
sustain irreparable injury and may not have an adequate remedy at law. As a
result, you agree that in the event of your breach of any of the Restrictive
Covenants, NCR may, in addition to its other remedies, bring an action or
actions for injunction, specific performance, or both, and have entered a
temporary restraining order, preliminary or permanent injunction, or order
compelling specific performance.

Arbitration – Any controversy or claim arising under or related in any way to
this letter or your employment with NCR (including, but not limited to, any
claim of fraud or misrepresentation, any claim regarding the termination of your
employment, or any claim with regard to your participation in a Change In
Control Severance Plan, if applicable), shall be resolved by arbitration
pursuant to this paragraph and the then current rules of the American
Arbitration Association. If you are employed in the United States, the
arbitration shall be pursuant to the NCR dispute resolution policy and the then
current rules of the American Arbitration Association, and shall be held at a
neutral location, in or near the city where you work or have worked for NCR if
you reported into an NCR facility; or if you worked out of your residence, the
capital city or the nearest major city in the state in which you reside. If you
are employed outside the United States, where permitted by local law, the
arbitration shall be conducted in the regional headquarters city of the business
organization in which you work. The arbitration shall be held before a single
arbitrator who is an attorney knowledgeable in employment law. The arbitrator’s
decision and award shall be final and binding and may be entered in any court
having jurisdiction. For arbitrations held in the United States, issues of
arbitrability shall be determined in accordance with the federal substantive and
procedural laws relating to arbitration; all other aspects shall be interpreted
in accordance with the laws of the State of Ohio, without regard to its
conflicts of laws principles. Each party shall bear its own attorney’s fees
associated with the arbitration and other costs and expenses of the arbitration
shall be borne as provided by the rules of the American Arbitration Association.
If any portion of this paragraph is held to be unenforceable, it shall be
severed and shall not affect either the duty to arbitrate or any other part of
this paragraph. This paragraph shall control over any language to the contrary
in any applicable Company policy.

Section 409A of the Code – While the tax treatment of the payments and benefits
provided under this letter is not warranted or guaranteed, it is intended that
such payments and benefits shall either be exempt from, or comply with, the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”). This letter shall be construed, administered and governed in a
manner that effects such intent. In particular, and without limiting the
foregoing, any reimbursements or in-kind benefits provided under this letter
that are taxable benefits (and are not disability pay or death benefit plans
within the meaning of Section 409A of the Code) shall be subject to the
following rules: (i) any such reimbursements shall be paid no later than the end
of the calendar year next following the calendar year in which you incur the
reimbursable expenses, (ii) the amount of reimbursable expenses or in-kind
benefits that NCR is obligated to pay or provide during any given calendar year
shall not affect the amount of reimbursable expenses or in-kind benefits that
NCR is obligated to pay or provide during any other calendar year, and
(iii) your right to have NCR reimburse expenses or provide in-kind benefits may
not be liquidated or exchanged for any other benefit.

Notwithstanding any other provision of this letter, NCR may withhold from any
amounts payable hereunder, or any other benefits received pursuant hereto, such
minimum federal, state and/or local taxes as shall be required to be withheld
under any applicable law or regulation.



--------------------------------------------------------------------------------

APPENIX B

COMPETING ORGANIZATIONS

For purposes of non-competition provisions in NCR benefit plans that refer to
“Competing Organizations” as identified by the Chief Executive Officer each
year, the companies identified in the list below are “Competing Organizations”
for 2009. This list shall remain in effect until an updated list is approved.
Please note this list is not limiting, and the term “Competing Organization”
also includes any other person or organization which is engaged in or about to
become engaged in research on or development, production, marketing, leasing,
selling or servicing of a product, process, system or service which is the same
or similar to or competes with a product, process, system or service
manufactured, sold, serviced or otherwise provided by NCR to its customers.

 

Arinc    Hyosung    Radiant Aurillion    IBM    Retalix CoinStar/RedBox    IER
   Schades-Heipa Diebold    KAL (Korala Associates)    SITA EPIC    Kiosk (KIS)
   Talaris Fujitsu    Micros    Tolt Getronics    Nashua    Unisys GRG Banking
Equipment    NetKey    Wincor Hewlett Packard    NRT   